DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 6, first referring to claim 1, it recites “a step of curing a prepreg consisting of a fiber reinforcement material and a resin composition containing a bismaleimide resin” but then claim 6 requires further limitations of the resin composition within the prepreg.
As discussed in MPEP 2111, when the claim recites “consisting of” it is strongly presumed to be closed to all unrecited elements, within a specific term in the claim. It is noted that the “the method comprising” cancels this, but only for the remainder of claim 1. 
.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner recommends changing “consisting of” to “comprising” in order to overcome this rejection OR incorporating the subject matter of claim 6 into this clause in claim 1. The language “includes, as an essential component” does not serve to remedy the “consisting of” language in claim 1 as the clause still contains a further limitation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US Patent No. 5,672,311), hereinafter May, in view of Kruger et al. (US 2005/0255766), hereinafter Kruger.
Regarding claims 1 and 5, May discloses a method of producing a composite material including a step of curing a prepreg “consisting of” (as outlined above) a bismaleimide resin (3:59-4:55) and a carbon fiber (5:25-5:27) as in claim 5 reinforcement material (2:18-2:27), the method comprising a first heating step in which the prepreg is heated to a temperature T1 and held at T1 for 30 minutes or more (5:20-5:60; 7:58-7:60) where T1 can be at the “B-stage” or the “preliminary treatment” temperature as described in the reference (claim 2 further limits this 
May does not explicitly disclose that the temperature (T1) satisfies the formula as recited in the claim with respect to the viscosity, but does briefly discuss that the first heating step is such that T1 would be at a temperature where material is not ‘gelled’ and does discuss doing a spectrometer analysis (May, 7:62-7:67) which would assist in selecting the curing temperatures for a given resin material.
However, Kruger discloses a similar process to that of May, involving the production of a resin that impregnates a fiber material, and is made up of BMI resin (Kruger, par. 0016) or epoxy resin (Kruger, Fig. 4 shows a viscosity profile of a similar type of resin). One of ordinary skill in the art would have found this data from Kruger useful in calculating a range of workable temperatures for heating the material as both disclosures would use a similar epoxy component as at least one component within the resin. 
Both May and Kruger’s disclosures have to do with BMI/epoxy resins and as such, one of ordinary skill in the art would have found the techniques of Kruger applicable to May above as both references involve similar types of resins. May discloses doing a similar type of scanning as in the claimed invention but does not disclose the results of a scan. 
Kruger discloses an “improvement” to May that has been improved in the same way as the claimed invention in that it further shows the spectrometer scan data used in selecting the heating temperatures. One of ordinary skill in the art would have had a motivation to have used this data in Kruger as it involves a similar type of data that would result from the resin in May above, and would have given a range of usable temperatures for May above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 2, it is noted that the broadest reasonable interpretation of this claim would necessarily require a T2 value that is within 70-200 C because of the Tc value defined in the claim, which T2 = Tc +/- 20 degrees. This Tc value must be within 90 and 180 C as it is further limited in the claim as “a maximum peak temperature” within this range. As such, the lowest possible value for T2 is 70 C (90-20) and the highest possible value is 200 C (180+20) as the claim does not permit selection of a temperature outside of this range. May discloses a range of 75-150 C or 110-140 C (May, 5:57-5:61) for this temperature. It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists.    
Additionally or alternatively, Kruger discloses selecting a resin such that the curing temperature (T3) is below 200 C, such that the temperature T2 must fall between 70 and 200 C, overlapping with the possible claimed range of temperatures given by the equation. Additionally, Kruger, Fig. 4 shows a peak from a similar type of scan as in the claimed invention, at around 135 C, which is similar to what is disclosed in the specification (see Tables 3, 4, and 6 of the instant specification where T2 is at 140 C). Accordingly, in view of the above from Kruger, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above to specify that the second temperature at which the material is held above would be within 20 C of the highest “peak” at least as is shown in Kruger, Fig. 4. 
Additionally, when this claim is analyzed, the “B-stage” step in May would be forced to read on the first heating step above in claim 1, which is disclosed as “up to 10 minutes” when the 
Regarding claim 3, May/Kruger discloses the subject matter of claim 2, and further discloses that T1 < T2 < T3 as outlined above in claims 1 and 2. 
Regarding claim 4, May/Kruger discloses the subject matter of claim 1, and further discloses a maximum pressure of about 80 psi (May, 8:35), which is about 0.55 MPa. It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the molding pressure is as required in the claim. 
Regarding claim 6, May/Kruger discloses the subject matter of claim 1, and further discloses the use of an epoxy component (or alkenyl phenol ether) with the BMI component (May, 3:7-3:65 shows different structures of the second component). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742